Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12 May 2022 have been fully considered but they are not persuasive. Applicant argued the combination of Li in view of Papasakellariou does not make obvious the claimed limitations. However, Examiner disagrees.
Li discloses CLI measurements and reports (fig. 4 and para. 41) and a UE capability (para. 60, third sentence) but does not disclose a maximum CLI measurement report supported by the UE. Papasakellariou in the same field of endeavor teaches a UE indicating a supported maximum number of reports (para. 216, second sentence). The motivation for the combination is to indicate an operational limit for the UE as is known in the art. Examiner notes although CSI and CLI reports provide different information, one skilled in the art would recognize that CLI reports, as with other measurement reports, use the limited resources of the UE. To further illustrate the state of the art before the effective filing date of the claimed invention, Examiner cites Yang et al. (US 2018/0323916, paras. 33 and 55) and Masal et al. (US 2020/0228213, para 147 and fig. 11) each of which teaches an interrelation between CSI and CLI reporting, and Zhu et al. (US 2021/0067991) which teaches a UE capability related to measurement reporting for CLI, CSI, SSB and others (paras. 72 and 86). Therefore, the combination of Li in view of Papasakellariou fairly teaches and makes obvious the claimed invention as related to UE capability information for a supported maximum number of CLI reports. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 13-17, 22 and 26 5-8 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0213052) in view of Papasakellariou et al. (US 2020/0092073).
Regarding claim 1, Li discloses a method for wireless communication, wherein the method comprises: receiving, by a first terminal device (fig. 4, UE), first configuration information (fig. 4, reference signal configuration information) sent by a first network device (fig. 4, item 200), the first configuration information being configured to configure a sounding reference signal (SRS) resource for cross link interference (CLI) measurement (paras. 39 and 41; para. 42, especially first two sentences; para. 50, first, second,  fifth and six sentences; paras. 54-58 and 60-64). 
However, Li does not disclose wherein the method further comprises: sending, by the first terminal device, first information to the first network device, the first information comprising at least one of: a maximum number of CLI measurement reports supported by the first terminal device, a maximum number of CLI measurement objects supported by the first terminal device, and a maximum number of SRS measurements supported by the first terminal device. Although, Papasakellariou discloses a maximum number of measurement reports indicated by a UE (para. 216, second sentence). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have sending, by the first terminal device, first information to the first network device, the first information comprising at least one of: a maximum number of CLI measurement reports supported by the first terminal device, a maximum number of CLI measurement objects supported by the first terminal device, and a maximum number of SRS measurements supported by the first terminal device in the invention of Li. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, notifying, coordinating and operating within the communication limits of a limited device as is known in the art (Papasakellariou, para. 216; Li, para. 60-62; note: configured number of reports; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 14, Li discloses a terminal device (fig. 4, UE), which is a first terminal device, wherein the terminal device comprises (fig. 1, item 100): a processor; and a memory, configured to store a computer program that, when being executed by the processor, causes the processor to implement a wireless communication method (paras. 28, 240 and 243-244), wherein the method comprises: receiving, by a first terminal device (fig. 4, UE), first configuration information (fig. 4, reference signal configuration information) sent by a first network device (fig. 4, item 200), the first configuration information being configured to configure a sounding reference signal (SRS) resource for cross link interference (CLI) measurement (paras. 39 and 41; para. 42, especially first two sentences; para. 50, first, second,  fifth and six sentences; paras. 54-58 and 60-64). 
However, Li does not disclose wherein the method further comprises: sending, by the first terminal device, first information to the first network device, the first information comprising at least one of: a maximum number of CLI measurement reports supported by the first terminal device, a maximum number of CLI measurement objects supported by the first terminal device, and a maximum number of SRS measurements supported by the first terminal device. Although, Papasakellariou discloses a maximum number of measurement reports indicated by a UE (para. 216, second sentence). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have sending, by the first terminal device, first information to the first network device, the first information comprising at least one of: a maximum number of CLI measurement reports supported by the first terminal device, a maximum number of CLI measurement objects supported by the first terminal device, and a maximum number of SRS measurements supported by the first terminal device in the invention of Li. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, notifying, coordinating and operating within the communication limits of a limited device as is known in the art (Papasakellariou, para. 216; Li, para. 60-62; note: configured number of reports; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claims 2 and 15, Li in view of Papasakellariou teaches and makes obvious the method according to claim 1 and the terminal device according to claim 14, wherein the first configuration information is associated with at least one of: frequency information (Li, para. 42, first sentence), bandwidth part (BWP) configuration information (Li, para. 54, first sentence; para. 55), cell identification information (Li, paras. 47-48 and 62; note: cell-specific DCI related to SRS group IDs), and SRS index information (Li, para. 47, first sentence; para. 48, second sentence; note: SRS index or Group ID).
Regarding claims 3 and 16, Li in view of Papasakellariou teaches and makes obvious the method according to claim 1 and the terminal device according to claim 14, wherein the method further comprises: receiving, by the first terminal device, first indication information for the first configuration information sent by the first network device; and updating, by the first terminal device, part or all of content of the first configuration information according to the first indication information (Li, para. 61-62, dynamic SRS requests; para. 65-66; note: configured by dynamic CLI measurement requests with dynamic activating/deactivating).
Regarding claims 4 and 17, Li in view of Papasakellariou teaches and makes obvious the method according to claim 3 and the terminal device according to claim 16, wherein updating, by the first terminal device, part or all of the content in the first configuration information according to the first indication information comprises: modifying or deleting, by the first terminal device, part or all of the content of the first configuration information according to the first indication information, or increasing, by the first terminal device, the content of the first configuration information according to the first indication information (Li, para. 61-62, UE configured by dynamic SRS requests; para. 65-66; note: UE configured by dynamic CLI measurement requests with dynamic activating/deactivating).
Regarding claims 6 and 19, Li in view of Papasakellariou teaches and makes obvious the method according to claim 1 and the terminal device according to claim 14, wherein: a number of CLI measurement reports configured in the first configuration information is less than or equal to a maximum number of CLI measurement reports supported by the first terminal device; a number of CLI measurement objects configured in the first configuration information is less than or equal to a maximum number of CLI measurement objects supported by the first terminal device; or a number of SRS measurements configured in the first configuration information is less than or equal to a maximum number of SRS measurements supported by the first terminal device (Papasakellariou, para. 216, second sentence). The motivation for the combination is the same as noted in claim 1 or 14 above for notifying, coordinating and operating within the communication limits of a limited device as is known in the art.
Regarding claims 7-8, 18 and 20-21, Li in view of Papasakellariou teaches and makes obvious the method according to claim 1 and the terminal device according to claim 14, wherein at least one of the maximum number of the CLI measurement reports, the maximum number of the CLI measurement objects, and the maximum number of the SRS measurements supported by the first terminal device is pre-configured, or is determined based on capability of the first terminal device, and the method according to claim 1 and the terminal device according to claim 14, wherein at least one of the maximum number of the CLI measurement reports, the maximum number of the CLI measurement objects, and the maximum number of the SRS measurements is based on a terminal device, a cell, or a frequency (Papasakellariou, para. 216, second sentence). The motivation for the combination is the same as noted in claim 1 or 14 above for notifying, coordinating and operating within the communication limits of a limited device as is known in the art.
Regarding claims 9 and 22, Li in view of Papasakellariou teaches and makes obvious the method according to claim 1 and the terminal device according to claim 14, wherein the method further comprises: measuring, by the first terminal device, the SRS for the CLI measurement according to the first configuration information (Li, para. 39; para. 42, first sentence; para. 43, first two sentences).
Regarding claims 13 and 26, Li in view of Papasakellariou teaches and makes obvious the method according to claim 1 and the terminal device according to claim 14, wherein timing of the SRS refers to timing of a first cell or refers to timing configured by the first network device (Li, paras. 55 and 62; note: timing or slots for SRS measurement), wherein the first cell is one of: a serving cell with a frequency point associated with the SRS, a primary cell serving the first terminal device, and a primary secondary cell serving the first terminal device (Li, paras. 61-62; note: serving cell as a cell having SRS frequency resources and providing signaling to a UE).

Claims 10-12 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Papasakellariou, as applied to claim 1 or 14 above, and in further view of Wang et al. (US 20200322962).
Regarding claims 10-12 and 23-25, Li in view of Papasakellariou does not teach or make obvious the method according to claim 1 and the terminal device according to claim 14, wherein the method is applied to a multi radio access technology dual connectivity (MR-DC) scenario, the method according to claim 10 and the terminal device according to claim 23, wherein the first network device is a master node (MN) device or a slave node (SN) device in the MR-DC scenario and the method according to claim 10 and the terminal device according to claim 23, wherein a MN device and a SN device in the MR-DC scenario negotiates with each other to determine the first configuration information. 
However, Wang discloses cross link interference in a MR-DC environment (paras. 20 and 26; figs. 1 and 5) which includes a master node (para. 29, last sentence; fig. 5, step 505; fig. 7; para. 42; note: one base station includes a coordinator; para. 26; note: MR-DC as standardized includes master and slave nodes) where base stations negotiate configuration of resources (fig. 5, steps 505, 525-535 and 540; fig. 7, steps 710-730; paras. 42-53, especially paras. 42-43, 45 and 53; para. 19). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the method applied to a multi radio access technology dual connectivity (MR-DC) scenario wherein the first network device is a master node (MN) device or a slave node (SN) device in the MR-DC scenario, and wherein a MN device and a SN device in the MR-DC scenario negotiates with each other to determine the first configuration information in the invention of Li in view of Papasakellariou. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, reducing cross link interference in various network environments as is known in the art (Li, para. 35-36, 40 and 50; Wang, paras. 19-20, 26, 29 and 42-53 and figs. 1, 5 and 7; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kevin C. Harper/
								Primary Examiner, Art Unit 2462